United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1302
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Alfredo Sauz-Flores, also known as    *
Alfredo Sauz,                         * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: August 19, 2010
                                Filed: August 24, 2010
                                 ___________

Before WOLLMAN, MELLOY and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement,
which contained an appeal waiver, Alfredo Sauz-Flores pleaded guilty to conspiracy
to distribute methamphetamine in an amount greater than 50 grams, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The district court1 sentenced him to 360
months in prison--in accord with the plea agreement--and 10 years of supervised



      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
release. On appeal, his counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967).

       We will enforce the appeal waiver in this case, because the record shows the
requisite knowledge and voluntariness, the appeal is within the scope of the waiver,
and no injustice would result from enforcing the waiver. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver
and dismiss appeal where it falls within scope of waiver, both plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result; one important way district court can ensure plea agreement and appeal
waiver are knowing and voluntary is to question defendant properly about decision
to enter agreement and to waive right to appeal); see also United States v. Sisco, 576
F.3d 791, 796 (8th Cir. 2009) (enforcing appeal waiver and finding no miscarriage of
justice in appeal challenging sentence as unreasonable because sentence did not
exceed statutory maximum); United States v. Estrada-Bahena, 201 F.3d 1070, 1071
(8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw and we dismiss this
appeal.
                     ______________________________




                                         -2-